Citation Nr: 1450016	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.  

2.  Entitlement to service connection for residuals of a right ankle injury.  

3.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1978 to April 1984.  He had additional service from April 1984 to February 1990, but has been administratively barred from VA benefits on the basis of this service.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A right knee disorder was not evident during creditable service and is not shown to have been caused by any in-service event.  

2.  Arthritis of the right knee was not manifested until many years after service.  

3.  A right ankle disorder was not evident during creditable service and is not shown to have been caused by any in-service event.

4.  Arthritis of the right ankle was not manifested until many years after service.  


CONCLUSIONS OF LAW

1.  A right knee disability was neither incurred in nor aggravated by service nor may arthritis of the right knee be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  A right ankle disability was neither incurred in nor aggravated by service nor may arthritis of the right ankle be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  November 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claims for right knee and ankle conditions.  However, the Board finds that the evidence, which does not reflect competent evidence showing an injury in service or a nexus between service and the right ankle or knee disorders, does not warrant the conclusion that a remand for an examination and/or opinion is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service medical records provide no basis to grant these claims, and in fact provide evidence against these claims, the Board finds no basis for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of this case for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim." See also, 38 U.S.C.A. § 5103(a)(2) (West 2002).  As such, the Veteran's claims for service connection for right knee and ankle disorders must be denied.  Simply stated, the standards for requirement of an examination are not met in this case.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 


Right Knee Disability

The Veteran contends that service connection should be established for his right knee disability, which he states is the result of an injury that he sustained during service.  

Review of the STRs shows no complaint or manifestation of a right knee injury or disability.  On examination for re-enlistment in January 1984, clinical evaluation of the lower extremities was normal.  In July 1984, the Veteran was seen for pain in the right knee.  It was reported that he had sustained blunt trauma two months earlier.  Treatment records dated in June 1986 show that the Veteran had had pain in the right knee of two years duration.  X-ray studies at that time, showed no fracture, degenerative joint disease or other abnormality.  

Post-service treatment records dated from 1991 show no complaints of right knee pain until notes in VA outpatient treatment records that show that the Veteran was treated in December 2009 and January 2010 for "a fairly long history of gradual increase of knee and ankle pain."  X-ray studies at that time showed an essentially normal right knee with some mild lateral patellar subluxation and osteoarthritic changes.  The impression was mild post traumatic arthritis of the right knee with some chondromalacia patellae like symptoms.  

During the December 2013 Board hearing, the Veteran testified that he had sustained an injury just prior to April 1984.  He stated that he had had right knee pain since the incurrence of that injury.  He related his current right knee complaints to that injury.  

After review of the record, the Board finds that no injury, disease, or chronic symptoms of a right knee disorder were manifested during service.  Although the Veteran has testified that he sustained an injury prior to his discharge from service in April 1984, the Board does not find this testimony credible.  In this regard, it is noted that the contemporaneous treatment records from 1984 and 1986 show that, while he did sustain an injury affecting the right knee, this occurred subsequent to April 1984.  The July 1984 note specifically dates the injury from two months earlier, as does the June 1986 treatment record, which approximates the injury to June 1984.  Moreover, the post-service records on appeal similarly fail to provide support for the claims of continuous right knee symptomatology since service.  Although the Board has considered the appellant's reports that he lacked the resources and motivation to seek medical treatment for right knee disability in the years prior to 2009, as set forth above, the record contains private clinical records dated from 1991 showing treatment for other conditions.  These records are conspicuously silent for any mention of knee symptoms.  The Board finds that if the Veteran had, in fact, been suffering from right knee pain since service, he would have mentioned it at some time prior to 2009, when he was seeking treatment for other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  

The absence of clinical documentation of right knee disability for many years after service is probative evidence against a service relationship.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).  As there is no medical evidence establishing a relationship between service and the development of right knee disability many years later, service connection must be denied.  The preponderance of the evidence is against the claim.

Right Ankle Disability

The Veteran contends that service connection should be established for his right ankle disability, which he states is the result of an injury that he sustained during service.  

Review of the STRs shows no complaint or manifestation of a right ankle injury or disability.  On examination for re-enlistment in January 1984, clinical evaluation of the lower extremities was normal.  Treatment records dated in 1986 show disability of the left foot, but no complaints relative to the right ankle.  

Post-service treatment records dated from 1991 show no complaints of right ankle pain until notes in VA outpatient treatment records that show that the Veteran was treated in December 2009 and January 2010 for "a fairly long history of gradual increase of knee and ankle pain."  X-ray studies of the right ankle demonstrated some post traumatic changes.  The impression was mild post traumatic arthritis of the right ankle.  

During the December 2013 Board hearing, the Veteran testified that he had sustained an injury of the right ankle in 1982 or 1983 and that he had had right ankle pain since the incurrence of that injury.  He related his current right ankle complaints to that injury.  

After review of the record, the Board finds that no injury, disease, or chronic symptoms of a right ankle disorder were manifested during service.  Although the Veteran has testified that he sustained an injury in 1982 or 1983, prior to his discharge from service in April 1984, the Board does not find this testimony credible.  In this regard, it is noted that the January 1984 re-enlistment examination report showed clinical evaluation of the lower extremities to be normal.  Moreover, as with the Veteran's right knee, the post-service records on appeal similarly fail to provide support for the claims of continuous right ankle symptomatology since service.  Although the Board has considered the appellant's reports that he lacked the resources and motivation to seek medical treatment for right ankle disability in the years prior to 2009, as set forth above, the record contains private clinical records dated from 1991 showing treatment for other conditions.  These records are conspicuously silent for any mention of ankle symptoms.  The Board finds that if the Veteran had, in fact, been suffering from right ankle pain since service, he would have mentioned it at some time prior to 2009, as he was seeking treatment for other disabilities.  See Kahana 24 Vet. App. at 428.   

The absence of clinical documentation of right knee disability for many years after service is probative evidence against a service relationship.  See Mense 1 Vet. App. at 354.  As there is no medical evidence establishing a relationship between service and the development of right ankle disability many years later, service connection must be denied.  The preponderance of the evidence is against the claim.


ORDER

Service connection for residuals of a right knee injury is denied.  

Service connection for residuals of a right ankle injury is denied.  


REMAND

The remaining issue on appeal is entitlement to service connection for an acquired psychiatric disability.  Review of the record shows that in February 1983, the Veteran was referred for a psychiatric evaluation.  At that time, the assessment was of an antisocial personality disorder.  Post-service treatment records show that in December 1991, he was diagnosed with major depression.  Subsequent records show additional diagnoses of paranoid schizophrenia and major depressive disorder.  To date, he has not been afforded a VA examination to ascertain whether the symptoms noted during service may be associated with any current disability.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a mental disorders examination to ascertain the current nature and etiology of any acquired psychiatric disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any acquired psychiatric disorder is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


